Citation Nr: 0932564	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-12 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Don E. McCown, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 14, 1973, to December 21, 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2007 and 
April 2009, the Board remanded the claims for additional 
development.

The Veteran failed, without apparent cause, to appear for a 
scheduled hearing in October 2008.  Therefore, his request 
for a Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence of record does not demonstrate 
that a current heart disorder developed as a result of an 
established event, injury, or disease during active service.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
service, nor may service incurrence of a heart disorder be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in August 2001 and April 2005.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19  Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the Veteran has not been afforded a VA 
Compensation and Pension Examination in connection with his 
claim for entitlement to service connection for a heart 
disorder.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, the Board is of the opinion that the duty to 
assist does not require an additional VA Compensation and 
Pension Examination.  See 38 C.F.R. § 3.159(c)(4)(i).  Here, 
there is competent evidence that the Veteran currently has a 
heart disorder; however, the persuasive evidence of record 
does not indicate that the Veteran experienced a heart 
disorder while he was on active duty.  The Board notes that 
A.H.S., M.D., stated in June 2005, "Before entering the 
service I treated Larry from a young age, and there were no 
medical problems, [sic] with his heart or lungs.  After being 
medically discharged [sic] he had serious lung problems and 
[sic] enlarged heart.  I treated Larry for those conditions 
until I retired from my practice.  (BRONCHITIS) & (INLARGED 
[sic] LEFT VENTRICLE IN HEART)."  Unfortunately, Dr. S. did 
not provide any test results or radiology reports to support 
his statement.  Additionally, the misspelled words and 
grammatical errors diminish the credibility of A.H.S.'s 
statement.  Further, the actual statement is in different, 
very distinguishable handwriting than the signature of the 
physician.  The Board observes that a private computed 
tomography (CT) scan performed in September 1999 was 
essentially negative.  VA radiology reports from August 1998, 
January 2000, February 2000, July 2000, March 2001, and 
January 2002 all indicate that the Veteran's heart was a 
normal size.  These lab reports contradict Dr. S.'s statement 
that the Veteran had an enlarged heart from the time he left 
active duty.  The Board ultimately finds the private and VA 
treatment records to be more persuasive than Dr. S.'s 
statement as the VA records contain actual lab reports, and 
Dr. S.'s statement is not supported by any other evidence of 
record.  The Veteran's available service treatment records, 
VA treatment records, and private treatment records have all 
been associated with the claims file, and the Board finds 
that there is sufficient competent medical evidence of record 
to make a decision on the claim.  As there is sufficient 
competent medical evidence of record to make a decision on 
the claim, and there is a lack of persuasive evidence that 
the Veteran experienced a heart disorder while on active 
duty, the Board finds that the duty to assist does not 
require a Compensation and Pension Examination.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including cardiovascular-renal disease, become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Heart Disorder

In this case, the Veteran's service treatment records are 
negative for any signs, symptoms, or diagnoses of a heart 
disorder.  The December 1973 separation examination report 
reveals that the Veteran's heart had normal thrust, size, 
rhythm, and sounds.  The Veteran's separation from service 
after serving approximately 37 days of active duty was based 
on a lung disorder.

A VA X-ray taken in August 1998 shows that the Veteran's 
heart was normal in size.  VA outpatient treatment records 
include a VA treatment note dated June 1999 states that the 
Veteran had no ectopy; an August 1999 note indicated that the 
Veteran's heart sounds were regular without gallops; and a 
computed tomography (CT) scan performed in September 1999 was 
read by an examiner as essentially negative.

A VA treatment record from December 1999 revealed normal left 
ventricular dimensions and normal septal and posterior wall 
thickness.  It was noted that while the left atrium appeared 
enlarged, there was normal valvular function, and there was 
no abnormality of the right heart.  No pericardial effusion 
was noted.  In a January 2000 VA emergency/urgent care note, 
the Veteran related that he was discharged from active duty 
for a "bad heart."  The examiner performed an 
electrocardiogram (ECG) and said that unverified results 
revealed an enlarged left atrium, normal valves, and normal 
wall thickness.  A chest X-ray was normal.  The diagnosis 
given was atypical chest pain.

The Veteran told a private examiner in June 2000 that he had 
some heart problems as a child due to valvular change.  He 
stated that he had been previously told that he had a heart 
enlargement.  The examiner observed that the Veteran had 
passed a stress test but had never had a catheterization.

Additional VA radiology reports from January 2000, 
February 2000, July 2000, March 2001, and January 2002 all 
indicate that the Veteran's heart was a normal size.  A VA 
echo report dated May 2002 states that the Veteran had normal 
left ventricular dimensions and normal septal and posterior 
wall thickness.  An enlarged left atrium with normal valvular 
function was noted.  No abnormalities of the right heart and 
no pericardial effusion were observed.

Private correspondence from A.H.S., M.D., dated June 2005, 
states "Before entering the service I treated Larry from a 
young age, and there were no medical problems, [sic] with his 
heart or lungs.  After being medically discharged [sic] he 
had serious lung problems and [sic] enlarged heart.  I 
treated Larry for those conditions until I retired from my 
practice.  (BRONCHITIS) & (INLARGED [sic] LEFT VENTRICLE IN 
HEART)."

During a VA fee-basis examination for the Veteran's lungs 
performed in June 2005, the examiner stated that the Veteran 
had a normal heart.  It was noted that the Veteran's heart 
had regular rate and rhythm without pulse deficit.  The 
examiner observed no congestive heart failure, cardiomegaly, 
or cor pulmonale.

A private CT scan of the chest performed in November 2005 
revealed left ventricular hypertrophy with no pericardial 
effusion.  Another private treatment record from 
November 2005 indicates that the Veteran had cor pulmonale.

A private X-ray report taken in October 2007 indicates that 
the Veteran's heart was not enlarged.

On VA fee-basis examination for the Veteran's lungs performed 
in October 2007, the examiner stated that examination of the 
heard did not reveal any evidence of congestive heart 
failure, cardiomegaly or cor pulmonale.

Private treatment records indicate that in February 2008, the 
Veteran underwent a cardiac catheterization, angioplasty, and 
stenting to circumflex artery.  An additional private 
treatment record from March 2008 shows that the Veteran had 
coronary artery disease.  In February 2009, the Veteran was 
hospitalized for two days due to chest pain.  A stress test 
revealed moderately severe irreversible myocardial perfusion 
defect of the inferoseptum with reversible defect in the 
inferior wall.  Normal left ventricular size with 
inferoseptal hypokinesis with low-normal global systolic 
function was noted.  The Veteran was advised to stop smoking.

Based on the persuasive evidence of record, the Board finds 
that the Veteran's claimed heart disorder is not a result of 
any event from his active service.  The Board has carefully 
considered the June 2005 statement from A.H.S., M.D., but 
ultimately finds it of less persuasive value.  Dr. S. stated 
that after the Veteran left active duty he had an enlarged 
heart and was treated for an enlarged heart until Dr. S. 
retired, but Dr. S. did not provide any lab records or 
medical records to support his statement.  Conversely, A VA 
X-ray taken in August 1998 shows that the Veteran's heart was 
normal in size.  A CT scan performed in September 1999 was 
read by an examiner as essentially negative.  The Board finds 
that the August 1998 VA X-ray and September 1999 private CT 
scan rebut the June 2005 statement from Dr. S., and thus, the 
persuasive evidence of record does not support a continuity 
of symptomatology following the Veteran's active duty 
service.

The Board notes that the first indication in the medical 
evidence that the Veteran has an enlarged heart appears in a 
private treatment record from December 1999, which states 
that the Veteran's left ventricle was apparently enlarged.  
This record was created 26 years after the Veteran left 
active duty.  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability may be considered evidence against a claim 
of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

As noted previously, the Veteran's service treatment records 
are negative for any signs, symptoms, or diagnoses of a heart 
disorder.  The Veteran's separation examination indicated 
that he had a normal heart.  The Board finds these records to 
be persuasive evidence that the Veteran did not have a heart 
disorder while on active duty, as they were created by 
impartial medical personnel in the course of their regular 
duties.  Additionally, none of the medical evidence of record 
provides evidence of a link between the Veteran's claimed 
heart disorder and his active service.  Without competent and 
persuasive evidence of an in-service disorder and a competent 
link between that disorder and a current disorder, service 
connection for a heart disorder cannot be granted on a direct 
basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has considered whether service connection for a 
heart disorder could be established on a presumptive basis.  
To establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2009).  In this 
case, the first medical evidence which indicates the Veteran 
has an enlarged heart is dated in 1999-26 years after the 
Veteran left active duty.  No persuasive medical evidence 
demonstrates that the Veteran experienced a heart disorder to 
a compensable level within a year after his discharge from 
active duty.  Therefore, service connection for a heart 
disorder cannot be established on a presumptive basis.

The Board has carefully considered the Veteran's personal 
statements that his current heart disorder is a result of his 
active duty.  The Veteran can attest to factual matters of 
which he has first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation and diagnosis are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994). Therefore, he cannot provide a competent 
opinion regarding diagnosis and causation.  Without competent 
medical evidence of a nexus between a claimed in-service 
disease or injury and the present disease or injury, service 
connection cannot be granted.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a heart disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


